--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT


Applied DNA Sciences, Inc.
25 Health Sciences Drive, Suite 113
Stony Brook,  New York 11790


Gentlemen and Ladies:


The undersigned (the “Subscriber”) hereby subscribes for $______________ of
$100,000 principal amount 10% secured convertible promissory notes (each a
“Note,” or collectively, the “Notes”) of Applied DNA Sciences, Inc., a Delaware
corporation (the “Company”).  This is an offering by the Company of up to a
maximum aggregate amount of S1,500,000 in Notes to one or more subscribers (the
“Offering”); provided that the Company may increase the size of the Offering, in
its discretion, to $2.500,000.  The Notes and accrued but unpaid interest
thereon automatically convert into shares of the Company’s common stock, $0.001
par value (the “Common Stock”), on the first anniversary of the date of the
closing of the purchase and sale of such Notes (the “Closing Date”) at a price
equal to 80% of the average volume weighted average price of the Common Stock
for the ten trading days prior to the Closing Date (the “Automatic Conversion
Price”).  The Notes are convertible at the option of the holder into shares of
Common Stock at a price equal to the greater of (i) 50% of the average price of
the Common Stock for the ten trading days prior to the date of the notice of
conversion and (ii) the Automatic Conversion Price, at any time prior to the
first anniversary of the Closing Date.  In addition, at any time prior to
conversion, the Company will have the right to prepay the Notes and accrued but
unpaid interest thereon upon three days notice, such notice to allow the holders
of the Notes to convert the Notes into shares of Common Stock prior to such
repayment.
 
Until the principal and interest owed under the Notes are paid in full, or
converted into the Common Stock, the Notes will be secured by a security
interest in all of the assets of the Company.  This security interest will be
pari passu with the security interest granted to the holders of an aggregate
principal amount of $250,000 of secured convertible promissory notes of the
Company bearing interest at 10% per annum issued on March 4, 2008 (the “March
Notes”), with the security interest granted to the holder of a $100,000
principal amount secured convertible promissory note of the Company bearing
interest at 10% per annum issued on May 7, 2008 (the “May Note”), with the
security interest granted to the holders of an aggregate principal amount of
$250,000 of secured convertible promissory notes of the Company bearing interest
at 10% per annum issued on July 31, 2008 (the “July Notes”), and with the
security interest granted to James A. Hayward, the Chairman of the Board of
Directors and the Company’s President and Chief Executive Officer, for an
aggregate principal amount of $650,000 of secured convertible promissory notes
of the Company bearing interest at 10% per annum issued on October 21, 2008 and
January 29, 2009 (the “Hayward Notes”).  Upon the automatic conversion (or
earlier payment) of the March Notes, the May Note, the July Notes and the
Hayward Notes, all of the Company’s obligations will be discharged, including
the termination of the noteholders’ security interest in the Company’s
assets.  The Company may issue debt in addition to the amounts sold in the
Offering that may be secured by a security interest in all of the Company’s
assets, which would be pari passu to the security interest granted to the
holders of the Notes, the March Notes, the May Note, the July Notes and the
Hayward Notes.
 
The Notes bear interest at the rate of 10% per annum, and the principal and all
accrued and unpaid interest shall be payable in full on the first anniversary of
their issuance in shares of Common Stock, unless paid in cash at the Company’s
sole discretion.
 
1.               Subscription. Subject to the terms and conditions hereof, the
Subscriber agrees to pay $__________________ by check or wire transfer of
immediately available funds as consideration for the Subscriber’s Note(s).  The
Subscriber tenders herewith a check made payable at the direction of the Company
or wire transfer, in the amount of $__________________.  The Subscriber
acknowledges and agrees that this subscription is irrevocable by the Subscriber
but is subject to acceptance by the Company.
 

--------------------------------------------------------------------------------


 
2.               Security.  Until the principal and interest owed under the
Notes are paid in full, or converted into Common Stock, the Notes will be
secured by a security interest in all of the assets of the Company.  This
security interest will be pari passu with the security interest granted to the
holders of the March Notes, the June Notes, the Hayward Notes and the August
Note.


3.               Closing.  The Subscriber understands and agrees that the
Company intends to make an initial closing of this offering of Notes of the
Company on or before March 15, 2009, but that the same may be extended for three
additional periods, each such period not to exceed thirty (30) days, at the sole
decision of the Company, without notice to any Subscriber. If the Company does
not accept the Subscriber prior to Closing Date, this Subscription Agreement and
Confidential Offering Questionnaire, together with the Subscriber’s funds and
any other documents delivered to the Company, shall be promptly returned to the
Subscriber.


4.               Subscription Compliance.  The Subscriber agrees that this
subscription is subject to the following terms and conditions:


The Company shall have the right, in its sole discretion, to: (i) accept or
reject this subscription; (ii) determine whether this Subscription Agreement has
been properly completed by the Subscriber and (iii) determine whether the
Subscriber has met all of the Company’s requirements for investment in a
Note.  If the Company deems this subscription to be defective, deficient or
otherwise non-compliant with the terms of this offering, the Subscriber’s funds
will be returned promptly to the Subscriber without interest or deduction.


5.               Receipt of Information.



 
a.
The Subscriber and Subscriber’s purchaser representative, if any, have received
a copy of the Confidential Private Placement Term Sheet dated February 20, 2009
and all exhibits thereto, including the Company’s most recent Annual Report on
Form 10-K, Quarterly Report on Form 10-Q and current reports on Form 8-K.  The
Subscriber, either alone or together with Subscriber’s purchaser representative,
if any, have such knowledge and experience in financial and business matters as
to be able to evaluate the merits and risks of an investment in the Company.
       
b.
The Subscriber and Subscriber’s representative, if any, have had the opportunity
to ask questions of and receive answers from the Company concerning the terms
and conditions of the offering of the Notes by the Company and to obtain any
additional information Subscriber has requested which is necessary to verify the
accuracy of the information furnished to the Subscriber concerning the Company
and such offering.

 
2

--------------------------------------------------------------------------------


 
6.               Representations of Subscriber. In connection with the purchase
of the Notes, the Subscriber hereby represents and warrants to the Company as
follows:



 
a.
The Subscriber is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Act.
       
b.
The Note(s) is being purchased for the Subscriber’s own account without the
participation of any other person, with the intent of holding the Note(s) for
investment and without the intent of participating, directly or indirectly, in a
distribution of the Note(s) and not with a view to, or for a resale in
connection with, any distribution of the Note(s) or any portion thereof, nor is
the undersigned aware of the existence of any distribution of the Company’s
securities.  Furthermore, the undersigned has no present intention of dividing
such Note(s) with others or reselling or otherwise disposing of any portion of
such Note(s), either currently or after the passage of a fixed or determinable
period of time, or upon the occurrence or nonoccurrence of any predetermined
event or circumstance.
       
c.
The Subscriber has no need for liquidity with respect to his purchase of a
Note(s) and is able to bear the economic risk of an investment in the Note(s)
for an indefinite period of time and is further able to afford a complete loss
of such investment.
       
d.
The Subscriber represents that his financial commitment to all investments
(including his investment in the Company) is reasonable relative to his net
worth and liquid net worth.
       
e.
The Subscriber recognizes that the Note(s) will be sold to the Subscriber
without registration under any United States federal or other law relating to
the registration of securities for sale.
       
f.
The Subscriber is aware that any resale of the Note(s) cannot be made except in
accordance with the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”) or an exemption therefrom.
       
g.
The Subscriber represents and warrants that all offers and sales of the Note(s)
shall be made pursuant to an exemption from registration under the Act or
pursuant to registration under the Act, and the Subscriber will not engage in
any hedging or short selling transactions with regard to the Note(s) or the
underlying common stock.
       
h.
The Subscriber is not acquiring the Note(s) based upon any representation, oral
or written, by any person with respect to the future value of, or income from,
the Note(s) but rather upon an independent examination and judgment as to the
prospects of the Company.
       
i.
The Subscriber understands that the Company is an early stage company, has
limited operating funds and has a limited operating history.  The Subscriber
appreciates and understands the risks involved with investing in a Company with
a limited operating history and has read and understands the risk factors and
other information set forth in the Confidential Private Placement Term Sheet
dated February 20, 2009 and in the Company’s Annual Report on Form 10-K, filed
on December 16, 2008, the Company’s subsequent current reports on Form 8-K, and
the Company’s Quarterly Report on Form 10-Q, filed on February 17, 2009.  Copies
of such material are attached to the Confidential Private Placement Term Sheet
and these reports and any future filings made with the SEC under Section 15(d)
of the Securities Exchange Act of 1934, as amended, can be obtained by visiting
the Securities and Exchange Commission’s website at http://www.sec.gov.  The
Subscriber is not relying on any other written information which may have been
provided by the Company or the Company’s placement agent.

 
3

--------------------------------------------------------------------------------


 

 
j.
The Subscriber represents, warrants and agrees that it will not sell or
otherwise transfer the Notes without registration under the Securities Act or an
exemption therefrom, and fully understands and agrees that the Subscriber must
bear the economic risk of its purchase because, among other reasons, the Notes
have not been registered under the Securities Act or under the securities laws
of any state and, therefore, cannot be resold, pledged, assigned or otherwise
disposed of unless they are subsequently registered under the Securities Act and
under the applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Notes are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.
       
k.
The Company, by and through itself and/or legal counsel, has made no
representations or warranties as to the suitability of the Subscriber’s
investment in the Company, the length of time the undersigned will be required
to own the Note(s), or the profit to be realized, if any, as a result of
investment in the Company.  Neither the Company nor its counsel has made an
independent investigation on behalf of the Subscriber, nor has the Company, by
and through itself and counsel, acted in any advisory capacity to the
Subscriber.
       
l.
The Company, by and through itself and/or legal counsel, has made no
representations or warranties that the past performance or experience on the
part of the Company, or any partner or affiliate, their partners, salesmen,
associates, agents, or employees or of any other person, will in any way
indicate the predicted results of the ownership of the Note(s).
       
m.
The Company has made available for inspection by the undersigned, and his
purchaser representative, if any, the books and records of the Company. Upon
reasonable notice, such books and records will continue to be made available for
inspection by investors upon reasonable notice during normal business hours at
the principal place of business of the Company.
       
n.
The Note(s) was not offered to the Subscriber by means of publicly disseminated
advertisement or sales literature, nor is the Subscriber aware of any offers
made to other persons by such means.
       
o.
All information which the Subscriber has provided to the Company concerning the
Subscriber is correct and complete as of the date set forth at the end of this
Subscription Agreement, and if there should be any material adverse change in
such information prior to receiving notification that this subscription has been
accepted, the undersigned will immediately provide the Company with such
information.

 
4

--------------------------------------------------------------------------------


 
7.       Agreements of Subscriber.  The Subscriber agrees as follows:



 
c.
The sale of the Note(s) by the Company has not been recommended by any United
States federal or other securities commission or regulatory authority.
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of this Subscription Agreement or the Confidential
Private Placement Term Sheet dated February 20, 2009.
       
d.
The Note(s) and the underlying common stock will not be offered for sale, sold,
or transferred other than pursuant to: (i) an effective registration under the
Act or in a transaction otherwise in compliance with the Act; and (ii) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws.
       
e.
The Company is under no obligation to register the Note(s) or to comply with any
exemption available for sale of the Note(s) without registration, and the
information necessary to permit routine sales of securities of the Company under
Rule 144 of the Act may not be available when you desire to resell them pursuant
to Rule 144 of the Act. The Company is under no obligation to act in any manner
so as to make Rule 144 available with respect to the Note(s).
       
f.
There is no established market for the Notes and it is not anticipated that any
public market for the Notes will develop in the future.
       
g.
The Company may, if it so desires, refuse to permit the transfer of the Note(s)
unless the request for transfer is accompanied by an opinion of counsel
acceptable to the Company to the effect that neither the sale nor the proposed
transfer will result in any violation of the Act or the applicable securities
laws of any other jurisdiction.
       
h.
A legend indicating that the Note(s) and the underlying common stock have not
been registered under such securities laws and referring to the restrictions and
transferability of Note(s) and the underlying common stock may be placed on the
certificates or instruments delivered to the Subscriber or any substitutes
thereof and any transfer agent of the Company may be instructed to require
compliance therewith.



8.               Indemnification of the Company. The undersigned understands the
meaning and legal consequences of the representations and warranties contained
herein, and hereby agrees to indemnify and hold harmless, the Company, its
respective agents, officers, managers and affiliates from and against any and
all damages, losses, costs and expenses (including reasonable attorneys’ fees)
which they or any of them may incur by reason of the failure of the Subscriber
to fulfill any of the terms of this Subscription Agreement, or by reason of any
breach of the representations and warranties made by the Subscriber herein, or
in any document provided by the Subscriber to the Company.


9.               Representative Capacity. If an investment in the Company is
being made by a corporation, trust or estate, the undersigned individual signing
on behalf of the Subscriber, represents that he has all right and authority, in
his capacity as an officer, managing member, trustee, executor or other
representative of such corporation, trust or estate, as the case may be, to make
such decision to invest in the Company and to execute and deliver this
Subscription Agreement on behalf of such corporation, trust or estate as the
case may be, enforceable in accordance with its terms. The undersigned
individual also represent that any such corporation, trust or estate was not
formed for the purpose of buying the Note(s) hereby subscribed.
 
5

--------------------------------------------------------------------------------


 
10.             Special Power of Attorney.



 
a.
The Subscriber, by executing this Subscription Agreement, irrevocably makes,
constitutes and appoints any executive officer of the Company, and each of them
individually, as the undersigned’s true and lawful attorney, for the undersigned
and in the undersigned’s name, place and stead, and for the use and benefit of
the undersigned, to execute and acknowledge and, to the extent necessary, to
file and record:



1.           such certificates, instruments and documents as may be required to
be filed by the Company or which the Company deems advisable to file under the
laws of the State of Delaware or any other state or jurisdiction in which the
Company transacts business; and


2.           all conveyances or other instruments or documents necessary,
appropriate or convenient to effect the dissolution and termination of the
Company.



 
b.
Such a power of attorney:



1.           is a special power of attorney coupled with an interest and is
irrevocable; and;


2.           shall survive the death or disability of the Subscriber.



 
c.
The Subscriber hereby agrees to be bound by any representations made by the
Company or its substitutes acting pursuant to this Special Power of Attorney,
and the undersigned hereby waives any and all defenses which may be available to
him to contest, negate or disaffirm its actions or the actions of his
substitutes under this Special Power of Attorney. The powers herein granted are
granted for the sole and exclusive benefit of the undersigned and not on behalf
of any other person, in whole or in part.



11.             Subscription Not Revocable. The undersigned hereby acknowledges
and agrees that the undersigned is not entitled to cancel, terminate or revoke
this Subscription Agreement or any agreements of the undersigned hereunder and
that this Subscription Agreement shall survive the dissolution, death or
disability of the undersigned.


12.             Restrictions on Transferability. The undersigned understands and
agrees that the Note(s) shall not be sold, pledged, hypothecated or otherwise
transferred unless the Note(s) is registered under the Act and applicable state
securities laws or an exemption from such registration is available.


13.             Governing Law. This Subscription Agreement is being delivered
and is intended to be performed in the State of New York, and shall be construed
and enforced in accordance with, and the law of such state shall govern the
rights of parties.


14.             Numbers and Gender. In this Agreement, the masculine gender
includes the feminine gender and the neuter and the singular includes the
plural, where appropriate to the context.


 


THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS
 
6

--------------------------------------------------------------------------------


 
APPLIED DNA SCIENCES , INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of $______________ of $100,000 principal amount 10% secured convertible
promissory notes (NOTE: to be completed by subscriber) and executes the
Subscription Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date set forth below.


Date of Execution: ______________, 2009



   
IF INDIVIDUAL INVESTOR:
                           
(Signature)
                                     
(Printed Name)
 

 

    IF CORPORATION, TRUST,       ESTATE OR REPRESENTATIVE:                      
     
Name of Investor
 






   
By:
       
Name:
       
Title:
   





(Investors do not write below this line)

--------------------------------------------------------------------------------



APPROVED THIS ____ DAY OF ______________, 2009


APPLIED DNA SCIENCES, INC.
                 
By:
     
Name:
     
Title:
     

 
 
 
7